Name: 2008/538/EC: Decision of the European Parliament of 24Ã April 2007 on closing the accounts of the European Agency for Reconstruction for the financial year 2005
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget;  accounting
 Date Published: 2008-07-15

 15.7.2008 EN Official Journal of the European Union L 187/187 DECISION OF THE EUROPEAN PARLIAMENT of 24 April 2007 on closing the accounts of the European Agency for Reconstruction for the financial year 2005 (2008/538/EC) THE EUROPEAN PARLIAMENT, having regard to the final annual accounts of the European Agency for Reconstruction for the financial year 2005 (1), having regard to the Court of Auditors' report on the final annual accounts of the European Agency for Reconstruction for the financial year 2005, together with the Agency's replies (2), having regard to the Council's Recommendation of 27 February 2007 (5711/2007  C6-0080/2007), having regard to the EC Treaty, and in particular Article 276 thereof, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof, having regard to Council Regulation (EC) No 2667/2000 of 5 December 2000 on the European Agency for Reconstruction (4), and in particular Article 8 thereof, having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof, having regard to Rule 71 of and Annex V to its Rules of Procedure, having regard to the Report of the Committee on Budgetary Control (A6-0116/2007), 1. Notes that the final annual accounts of the European Agency for Reconstruction for the financial years 2004 and 2005 are as follows: Revenue and expenditure account for the financial years 2004 and 2005 (in EUR 1000) 2005 2004 Revenue EC subsidy 261 009 231 909 Recovery of expenses (re-use Title III) 546 1 229 Revenues from administrative operations (re-use Titles I and II) 210 181 Other operating revenue 1 076 6 113 Total operating revenue 262 841 239 432 Expenditure Administrative expenses  Staff expenses 15 727 17 575  Other administrative expenses 7 212 6 290 Operational expenses  Centralised direct management 243 442 268 965 Total administrative and operational expenditure 266 381 292 830 Surplus/(Deficit) from operating activities -3 540 -53 398 Extraordinary gains 0 738 Extraordinary losses 0 -1 269 Economic result of the year -3 540 -53 929 Source: The Agency's data  This table summarises the data provided by the Agency in its annual accounts. 2. Approves closing the accounts of the European Agency for Reconstruction for the financial year 2005; 3. Instructs its President to forward this Decision to the director of the European Agency for Reconstruction, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Harald RÃMER (1) OJ C 266, 31.10.2006, p. 7. (2) OJ C 312, 19.12.2006, p. 18. (3) OJ L 248, 16.9.2002, p. 1. Regulation as amended by Regulation (EC, Euratom) No 1995/2006 (OJ L 390, 30.12.2006, p. 1). (4) OJ L 306, 7.12.2000, p. 7. Regulation as last amended by Regulation (EC) No 1756/2006 (OJ L 332, 30.11.2006, p. 18). (5) OJ L 357, 31.12.2002, p. 72.